DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Status of Claims:
Claims 1, 3, 7-9, 11, 15-17, and 19 are pending in this Office Action.
Claims 1, 3, 7-9, 11, 15-17, and 19 are rejected. 

Response to Arguments
Applicant's arguments filed in the amendment filed 09/20/2022, have been fully considered but they are not persuasive. The reasons are set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969) in view of Tapia (U.S. Publication No. 2017/0353991), in view Gopalakrishnan et al. (U.S. Publication No. 2015/0333998), in view of Qureshi et al. (U.S. Patent No. 7,954,090), and further in view of Granade et al. (U.S. Publication No. 2019/0025365).
As per claim 1, Phadke teaches a method (Phadke: Abstract; method for augmenting statistical anomaly detection with contextual features, machine learning and human Subject Matter Expert (SME) input) comprising: 
detecting, by a network assurance service that monitors a network, an anomaly in the network by applying a machine learning-based anomaly detector to telemetry data collected from the network (Phadke: paragraph 0004; provide a framework for augmenting statistical anomaly detection with machine learning…detecting network performance degradation in a service provider network or detecting anomalous conditions in data received from a sensor);
sending, by the network assurance service, first interface data to a user interface, wherein the first interface data causes the user interface to present the detected anomaly and one or more candidate root cause metrics from the telemetry data associated with the detected anomaly (Phadke: paragraph 0016; The alerts are presented to a Subject Matter Experts (SMEs) for further processing and root cause analysis…paragraph 0029; The interactive visual analytics unit 108 is configured to visually present on a display, information to an SME regarding the potential anomaly including information received from the detection unit 102, the characterization unit 104, and/or the machine learning unit 106. For further clarification see response to Argument 1 of Remarks section); 
receiving, at the network assurance service, feedback from the user interface (Phadke: paragraph 0029; The interactive visual analytics unit 108 is further configured to receive feedback information from the SME, where the feedback information includes indication of which of the alerts representing potential anomalies shown to the SME is a true anomaly from the perspective of the SME and which is a false anomaly…paragraph 0037; the SME may provide feedback regarding the displayed anomaly using user interface devices such as a mouse or keyboard…the process receives indication from the SME whether each displayed anomaly is a true anomaly (true alert) that may be investigated further by the SME to identify the root cause or a false anomaly (i.e., false alert) that has been dismissed by the SME as not being an anomaly that is of concern to the SME).
However Phadke does not explicitly mention sending, by the network assurance service, second interface data to the user interface, wherein the second interface data causes the user interface to present at least one of the one or more candidate root cause metrics as a candidate root cause of a subsequent detected anomaly, based on the learned one or more thresholds.
However Tapia teaches:
sending, by the network assurance service, second interface data to the user interface, wherein the second interface data causes the user interface to present at least one of the one or more candidate root cause metrics as a candidate root cause of a subsequent detected anomaly, based on the learned one or more thresholds (Tapia: paragraph 0067; the model training module may generate a modified trained machine learning model based on the feedback. Thereafter, the artificial intelligence module selects an additional root cause based on the error according to the retrained machine learning model 508…paragraph 0068; the root cause analysis module can notify the user of the predicted root cause associated with one or more problems or issues detected via the user interface). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tapia with the teachings as in Phadke. The motivation for doing so would have been in order to analyze the performance data using another trained machine learning model to provide a network fix prioritization to implement a resolution for each predicted root cause in the most optimal order (Tapia: Abstract).
However Phadke and Tapia do not explicitly mention using, by the network assurance service and based in part on the received feedback regarding the one or more candidate root cause metrics, a machine learning-based model to learn a root cause of the anomaly, wherein the root cause of the anomaly comprises one or more thresholds of the one or more candidate root cause metrics.
However Gopalakrishnan teaches:
using, by the network assurance service and based in part on the received feedback regarding the one or more candidate root cause metrics, a machine learning-based model to learn a root cause of the anomaly, wherein the root cause of the anomaly comprises one or more thresholds of the one or more candidate root cause metrics (Gopalakrishnan: paragraph 0029; uses a soft decision tree to one or more likely root causes of an anomaly by mapping metric into a probability via the logistic function. Then, the probabilities are multiplied together invoking the naive Bayes assumption of independent attributes. As a result, the most likely root cause or top few likely root causes are determined, along with a probability or confidence measure for each cause…paragraph 0049; After an anomaly is detected, it is desirable to determine the root cause of the anomaly. FIG. 12 illustrates decision tree 290 for determining a root cause of an anomaly…paragraph 0052; In node 304, the system determines whether anomaly event E.sub.33 occurred. Metric S.sub.33 is determined, and compared to a threshold .tau..sub.33. When the metric is less than the threshold, anomaly event E.sub.33 has not occurred, and the system looks for other anomaly events to determine the root cause in node 314. On the other hand, when the metric is greater than the threshold, it is determined that anomaly event E.sub.33 has occurred...claim 20; wherein constructing the soft decision tree comprises performing a machine learning algorithm on a plurality of labels).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Gopalakrishnan with the teachings as in Phadke and Tapia. The motivation for doing so would have been for determining whether a metric is an anomaly includes receiving a data point and determining a metric in accordance with the data point and a center value (Gopalakrishnan: paragraph 0004).
The combination of Phadke, Tapia and Gopalakrishnan also teaches: 
wherein the feedback received from the user interface identifies the one or more thresholds of the one or more candidate metrics as a likely root cause of the anomaly or not likely to be a root cause of the anomaly (First, for feedback based on an interface, see Phadke: paragraph 0029;  The interactive visual analytics unit 108 is configured to visually present on a display, information to an SME regarding the potential anomaly…The interactive visual analytics unit 108 is further configured to receive feedback information from the SME, where the feedback information includes indication of which of the alerts representing potential anomalies shown to the SME is a true anomaly from the perspective of the SME and which is a false anomaly and Tapia: paragraphs 0060, 0066; SME or network engineering experts provide feedback input to the system to train the system to better identify anomalies/root causes. Then see Gopalakrishnan: paragraphs 0038, 0042; user selects the thresholds for determining whether a proposition is true or not. Examiner reads the limitation of “identifies the one or more thresholds” as a statement that the threshold is properly calibrated. However, if the term is simply referring to the true root cause itself, then Phadke and Tapia would teach and Gopalakrishnan is not necessary. It would have been obvious to one of ordinary skill prior to the effective filing date to have an expert provide feedback as to whether the system was presenting false positives to better calibrate the system for anomaly detection and root cause determination).
However Phadke, Tapia, and Gopalakrishnan do not explicitly mention receiving, at the network assurance service, feedback regarding the one or more candidate root cause metrics from the telemetry data associated with the detected anomaly.
However Qureshi teaches:
receiving, at the network assurance service, feedback regarding the one or more candidate root cause metrics from the telemetry data associated with the detected anomaly (Qureshi: col. 13, lines 26-40; each meta-application 20 can be configured to provide feedback 58 that can be used in the knowledge encoding process 52. The feedback 58 provided by a particular deployment site may include, for example, some or all of the following information for each problem detection event: the problem detected, the associated logic rule that triggered, the underlying features and/or telemetry data that caused the rule to trigger, the associated configuration state of the managed application 10 at the time the rule triggered, the remedy or remedies executed in response to the problem detection event, and the outcome of each remedy execution event. This information may be used over time by human personnel and/or automated rules generation and analysis software to adaptively refine the logic rules and remedies stored in the local knowledge bases 22...col. 13, lines 9-11; the meta-application 20 may also implement a root cause analysis (RCA) process for resolving less common, or coexisting problems).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Qureshi with the teachings as in Phadke, Tapia, and Gopalakrishnan. The motivation for doing so would have been for monitoring component that collects streams of data values of time-variant state metrics associated with the deployment, and a feature detector that analyzes the streams to identify features known to be associated with potential problems (Qureshi: Abstract).
However Phadke, Tapia, Gopalakrishnan, and Qureshi do not explicitly mention adding, by the network assurance service, the root cause of the anomaly comprising the one or more thresholds as a new root cause to a root cause database maintained by the network assurance service.
However Granade teaches:
adding, by the network assurance service, the root cause of the anomaly comprising the one or more thresholds as a new root cause to a root cause database maintained by the network assurance service (Granade: paragraph 0047 and fig. 4; the discovered root cause and/or corrective action may be added 224 to the Root Cause Database 126…paragraph 0048; An inquiry may then be made as to whether 302 the statistical probability exceeds a predetermined threshold. If the statistical probability does exceed the predetermined threshold, certain embodiments can then add the discovered root cause of the anomalous information to the Root Cause Database 126. If the statistical probability does not exceed the predetermined threshold, some embodiments may store the anomalous information and the corresponding discovered root cause and/or corrective action in the Possible Root Cause Database). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Granade with the teachings as in Phadke, Tapia, Gopalakrishnan, and Qureshi. The motivation for doing so would have been for adding the discovered root cause to the database of known root causes (Granade: Abstract).
As per claim 7, the modified Phadke teaches the method as in claim 1, wherein the feedback comprises a binary label that labels the one or more thresholds of the one or more candidate metrics as the likely root cause of the anomaly or not likely to be the root cause of the anomaly (Phadke: paragraph 0037; the SME feedback may be binary, indicating, for each respective statistical anomaly, whether the anomaly is a true or false anomaly… the process receives indication from the SME whether each displayed anomaly is a true anomaly (true alert) that may be investigated further by the SME to identify the root cause or a false anomaly (i.e., false alert) that has been dismissed by the SME as not being an anomaly that is of concern to the SME). 
As per claim 8, the modified Phadke teaches the method as in claim 1, wherein at least one of the candidate root cause metrics comprises a computational transformation of the telemetry data (Tapia: paragraph 0067; the model training module may configure the rules engine to modify the algorithm selection rules during retraining. The modifications to the algorithm selection rules may change a range of training error measurement values that correspond to a type machine learning algorithm, cause specific ranges of training error measurement values to match to different types of machine learning algorithms, and/or so forth. In this way, the model training module may generate a modified trained machine learning model based on the feedback. Thereafter, the artificial intelligence module selects an additional root cause based on the error according to the retrained machine learning model). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tapia with the teachings as in the modified Phadke. The motivation for doing so would have been in order to analyze the performance data using another trained machine learning model to provide a network fix prioritization to implement a resolution for each predicted root cause in the most optimal order (Tapia: Abstract).
With respect to claim 9, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Phadke also teaches an apparatus (Phadke: paragraph 0041 and fig. 3; a computing apparatus 300 suitable for implementing various aspects of the disclosure (e.g., one or more components of framework 112/one or more steps of process 200)), comprising: one or more network interfaces to communicate with a network (Phadke: paragraph 0037; the SME may provide feedback regarding the displayed anomaly using user interface devices such as a mouse or keyboard); a processor coupled to the network interfaces (Phadke: paragraph 0041; Apparatus 300 includes a processor 302 (e.g., a central processing unit ("CPU")), that is communicatively interconnected with various input/output devices 304) and configured to execute one or more processes; and a memory configured to store a process executable by the processor (Phadke: paragraph 0043; The memory 306 may include data (e.g., source data 110, alert data, intrinsic/extrinsic feature data, classifier data, etc.) and instructions which, upon execution by the processor 302, may configure or cause the apparatus 300 to perform or execute the functionality or aspects described hereinabove (e.g., one or more steps of process 300)).
Regarding claims 15-16, they are substantially similar to claims 7-8, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to claim 17, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Phadke also teaches a tangible, non-transitory, computer-readable medium storing program instructions (Phadke: claim 11; a non-transitory computer readable storage medium encoded with instructions). 

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Phadke et al. (U.S. Publication No. 2019/0081969), in view of Tapia (U.S. Publication No. 2017/0353991), in view of Gopalakrishnan et al. (U.S. Publication No. 2015/0333998), in view of Qureshi et al. (U.S. Patent No. 7,954,090), in view of Granade et al. (U.S. Publication No. 2019/0025365), and further in view of Ratakonda et al. (U.S. Publication No. 2017/0208487).
As per claim 3, the modified Phadke teaches the method as in claim 1.
However the modified Phadke does not explicitly mention wherein the one or more candidate root cause metrics comprise at least one of: a Dynamic Host Configuration Protocol (DHCP) error count, a number of clients being onboarded to the network, or a number of Authentication, Authorization and Accounting (AAA) authentication failures.
However Ratakonda teaches: 
wherein the one or more candidate root cause metrics comprise at least one of: a Dynamic Host Configuration Protocol (DHCP) error count, a number of clients being onboarded to the network, or a number of Authentication, Authorization and Accounting (AAA) authentication failures (Ratakonda: paragraph 0050 and table 1; The exemplary customized rule set 410 presented in table 1 above also specifies a plurality of KPIs that can be used for correlation to determine likelihood of each of the potential root causes…In the exemplary customized rule set 410 presented in table 1 such distinguishing factor is a KPI indicative of connection failures with authentication, authorization, and accounting ( AAA) server). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ratakonda with the teachings as in the modified Phadke. The motivation for doing so would have been in order to identify a list of root causes identifying failure events based on the at least one KPI rule in the at least one rule set (Ratakonda: Abstract).
Regarding claims 11 and 19, they are substantially similar to claim 3, and are rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449